Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “cutting assembly” in claims 1, 14, and 16.
The “biasing member” of claims 2-6.
With regard to the term “cutting assembly”, in claims 1, 14, and 16:
first, the term “assembly” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the cutting assembly.
With regard to the term “biasing assembly”, in claims 2-6:
first, the term “assembly” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “biasing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “biasing” preceding the generic placeholder describes the function, not the structure, of the biasing assembly.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the Claim limitations of Claims 11-12, reading a “cutting assembly” are not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the claim recites sufficient structure to perform the recited function.

Claim Objections
Claim 7 is objected to because of the following informalities:  The limitation reading “wherein the sliding plate has an engaging end with a protrusion, the protrusion engages a groove of the post in the engaging position” should read: “wherein the sliding plate has an engaging end with a protrusion, and the protrusion engages a groove of the post when the sliding plate is in the engaging position”.  It is not clear what part is being claimed as being in the engaging position when the protrusion engages a groove of the post.  As best understood the sliding plate is the part that is in the engaging position.  This understanding is reflected in the proposed amendment.
Claim 8 is objected to because of the following informalities:  The limitation reading “wherein the protrusion is disengaged and spaced apart from the groove in the releasing position” should read: “wherein the protrusion is disengaged and spaced apart from the groove when the sliding plate is in the releasing position”.  It is not clear what part is being claimed as being in the engaging position when the protrusion engages a groove of the post.  As best understood the sliding plate is the part that is in the engaging position.  This understanding is reflected in the proposed amendment.
Claim 10 is objected to because of the following informalities:  The limitation reading “wherein the plate retainers are disposed at an upper end of each of the sliding slots in the engaging position and are disposed at a lower end of each of the sliding slots in the releasing position” should read: “wherein the plate retainers are disposed at an upper end of each of the sliding slots when the sliding plate is in the engaging position and are the plate retainers are disposed at a lower end of each of the sliding slots when the sliding plate is in the releasing position”.  It is not clear what part is in the engaging position when the retainers are disposed at an upper end of the sliding block.  As best understood the sliding plate is the part that is in the engaging position.  This understanding is reflected in the proposed amendment.
Claim 11 is objected to because of the following informalities:  The limitation reading “wherein the cutting assembly includes a cutting wheel attached to the base by a wheel retaining portion, the cutting wheel is rotatable with respect to the base and the wheel retaining portion” should read: “wherein the cutting assembly includes a cutting wheel attached to the base by a wheel retaining portion, and the cutting wheel is rotatable with respect to the base and the wheel retaining portion”.  
Claim 12 is objected to because of the following informalities:  The limitation reading “wherein the cutting assembly includes a cutting blade having a first end attached to the base and a second end extending from the base, the second end has a contour edge” should read: “wherein the cutting assembly includes a cutting blade having a first end attached to the base and a second end extending from the base, and the second end has a contour edge”.  
Claim 14 is objected to because of the following informalities:  The limitation reading “wherein the base has a follower slot extending into a rear side of the base opposite a front side of the base, the cutting assembly and the sliding plate are attached to the front side” should read: ““wherein the base has a follower slot extending into a rear side of the base opposite a front side of the base, and the cutting assembly and the sliding plate are attached to the front side”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: The limitation of Claim 1 reading: a base having a post receiving passageway extending through the base…the sliding plate engages a post disposed in the post receiving passageway in the engaging position and releasably secures the cutting arm to the post.  It is not clear if a post is required by Claim 1, or if a post is being claimed in claim 1.  The limitation reading “the sliding plate engages the post” appears to require that a post be present and that a post is being claimed. However, since the claim is directed to a “cutting arm” (see preamble), and the cutting arm is shown in the figures to not include or require a post, and since the claim includes the recitation “a post receiving passageway”, it also appears that the claim does not require a post.  Thus, it is not clear if claim 1 is claiming or requiring a post. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4951538, Borzym.
Regarding Claim 1, Borzym discloses a cutting arm, comprising: 
a base (die set 10) having a post receiving passageway (space between parts 14 and 16) extending through the base (since this space receives post 12); 
a cutting assembly (100) attached to the base (fig 1); and 
a sliding plate (part 18; sliding is defined by Merriam Webster’s dictionary as “to change position or become dislocated” which is the function of part 18) attached to the base (fig 1) and movable with respect to the base between an engaging position (fig 2) and a releasing position (fig 1), the sliding plate engages a post 12 disposed in the post receiving passageway in the engaging position (fig 2) and releasably secures the cutting arm to the post (compare fig 1 to fig 2, which shows the post 12 being releasably secured to the die set).
Regarding Claim 2, the cutting arm of Borzym further comprises a biasing member 76 applying a biasing force biasing the sliding plate toward the engaging position (fig 1, and col. 5, lines 45-50).
Regarding Claim 3, in Borzym wherein the biasing member is disposed in a biasing member recess 80 of the base (fig 1).
Regarding Claim 6, in Borzym, the biasing member is compressed between the base and the bearing member in the releasing position (fig 1; col. 5 lines 45-50).
Regarding Claims 7-8, in Borzym the sliding plate has an engaging end with a protrusion (protruding ends of the part 18), the protrusion engages a groove of the post in the engaging position (depending on the shape of the post 12, received in the die set 10, the pointed ends of the part 18 are able to be received in grooves formed in a post 12), and per Claim 8, the protrusion is disengaged and spaced apart from the groove in the releasing position (Since the protrusion is disengaged from the post 12 [and thus any groove on the post] when in the disengaged position as shown in fig 1).
Regarding Claim 9, in Borzym, the sliding plate has a plurality of sliding slots (slots in parts 66 and 64 which receive parts 48 and 46) and a plurality of plate retainers (46 and 48) attaching the sliding plate to the base (operatively, See fig 1 and fig 2), each of the plate retainers extends through one of the sliding slots (see fig 1).
Regarding Claim 10, in Borzym, the plate retainers are disposed at an upper end of each of the sliding slots in the engaging position (fig 2) and are disposed at a lower end of each of the sliding slots in the releasing position (fig 1).
Regarding Claim 14, in Borzym, the base has a follower slot (slot in part 64, shown in fig 2) extending into a rear side of the base opposite a front side of the base (fig 1-2), the cutting assembly and the sliding plate are attached to the front side (fig 1).
Regarding Claim 15, in Borzym, the cutting arm is pivotable about the post (compare positions in fig 1 to fig 2) while the sliding plate 18 engages the post in the engaging position (fig 2).

Claims 1-5 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4449298, Putz. 
Regarding Claim 1, Putz discloses a cutting arm 14, comprising: 
a base (jaw body) having a post receiving passageway (part which receives axially extending portion of part 125) extending through the base (fig 2); 
a cutting assembly (123 and 15) attached to the base (fig 2); and 
a sliding plate (part 123; sliding is defined by Merriam Webster’s dictionary as “to change position or become dislocated” which is the function of part 123, per col 3, lines 5-10) attached to the base (fig 1) and movable with respect to the base between an engaging position (col. 3, lines 5-20) and a releasing position (col. 3, lines 5-20), the sliding plate engages a post (see annotated fig 2 below) disposed in the post receiving passageway in the engaging position (see annotated fig 2 below) and releasably secures the cutting arm to the post (since the post of portion 125 is movably supported by part 123).

    PNG
    media_image1.png
    408
    518
    media_image1.png
    Greyscale

Regarding Claim 2, the cutting arm of Borzym further comprises a biasing member (fig 1, 134) applying a biasing force biasing the sliding plate toward the engaging position (col. 4 lines 20-30).
Regarding Claim 3, in Borzym wherein the biasing member is disposed in a biasing member recess (space in holding block 131 which receives spring) 80 of the base (fig’s. 4-5).
Regarding Claim 4, the sliding plate has a bearing member (f132 extending into the biasing member recess (fig 5).	
Regarding Claim 5, in Borzym, a first end of the biasing member abuts the base and a second end of the biasing member abuts the bearing member (fig 5).
Regarding Claim 16, Putz discloses a cable preparation machine, comprising: 
a first wheel 24 having a post (the axially extending portion of part 125) fixed to and extending from the first wheel (see Figs. 2 and 3); and 
a cutting arm (guide jaw 14) including a base (jaw body) having a post receiving passageway (part which receives axially extending portion of part 125) extending through the base (fig 2), a cutting assembly (15) attached to the base (fig 2), and a sliding plate (123, sliding is defined by Merriam Webster’s dictionary as ”: to change position or become dislocated” which is the function of part 123, per col. 3 lines 5-10) attached to the base (fig 2) and movable with respect to the base between an engaging position and a releasing position (col. 3, lines 5-17), the post is disposed in the post receiving passageway (fig 2) and the sliding plate engages the post in the engaging position (fig 2), releasably securing the cutting arm to the post (col. 3, lines 5-14).
Regarding Claim 17, in Putz, in the cable preparation machine thereof, the post is inserted into the post receiving passageway and removed from the post receiving passageway with the sliding plate in the releasing position (col. 2, lines 25-40).
Regarding Claim 18, in Putz, the cable preparation machine, further comprises a second wheel 11 having a cam (fig 3, projection 44) fixed to and extending from the second wheel (since the projections 40, 42, and 44 are part of the guides 12-14, and extend from the wheel 11 to which the guides 12-14 are attached, see figs 2-3 and col. 2 lines 35-40), the cam extends through a cam slot 21 in the first wheel 24 and into a follower slot of the base (portion of part 14 which received part 44, col. 2, lines 30-42).
Regarding Claim 19, in Putz, the cable preparation machine further comprises a cable bore 8, the first wheel and the second wheel are rotatable with respect to each other about the cable bore (col. 2 lines 35-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Borzym in view of USPN 5315759, Mashata.
Regarding Claims 11-13, Borzym discloses all the limitations of Claim 1 as discussed above. 
Borzym lacks the apparatus having the cutting assembly including a cutting wheel attached to the base by a wheel retaining portion, the cutting wheel is rotatable with respect to the base and the wheel retaining portion (Claim 11) and wherein the cutting assembly includes a cutting blade having a first end attached to the base and a second end extending from the base, the second end has a contour edge (Claim 12), wherein the cutting wheel extends beyond a bottom end and a first lateral side of the base, and the cutting blade extends beyond the bottom end and a second lateral side of the base opposite the first lateral side (Claim 13).
Mashata discloses a tube cutter, like the tube cutter apparatus of Borzym, and discloses that this assembly includes the apparatus having the cutting assembly including a cutting wheel 4 attached to a base thereof by a wheel retaining portion 5, the cutting wheel is rotatable with respect to the base (col. 3, lines 15-20) and the wheel retaining portion (col 3, lines 25-34) (Claim 11) and wherein the cutting assembly includes a cutting blade 8 having a first end attached to the base (at the rotating axis thereof) and a second end extending from the base (end which contacts a tube to be cut), the second end has a contour edge (since the edge is rounded) (Claim 12), wherein the cutting wheel extends beyond a bottom end and a first lateral side of the base (since the wheel is above [and thus beyond] a bottom of the base [motor end in fig 1] and is above [and thus beyond] a first lateral side of the base [edge 1 in fig 1]), and the cutting blade 8 extends beyond the bottom end and a second lateral side of the base opposite the first lateral side (since the blade 8 is above [and thus beyond] a bottom of the base [motor end in fig 1] and is above [and thus beyond] a second lateral side of the base [farthest edge on left of the base in fig 1]) (Claim 13).
As noted above, Borzym discloses a prior art tube cutter having all the recited structure, but which differs from the claimed device in that said cutter does not comprise a cutting wheel being rotatable (Claim 11) and an additional cutting blade attached to the base (Claim 12), wherein the cutting wheel extends beyond a bottom end and a first lateral side of the base, and the cutting blade extends beyond the bottom end and a second lateral side of the base opposite the first lateral side.
Mashata, as discussed above, discloses a prior art tube cutter, wherein the cutter assembly thereof includes a cutting wheel being rotatable (Claim 11) and an additional cutting blade attached to the base (Claim 12), wherein the cutting wheel extends beyond a bottom end and a first lateral side of the base, and the cutting blade extends beyond the bottom end and a second lateral side of the base opposite the first lateral side. 
The substitution of one known element a single non rotary blade of a tube cutter for another a rotary cutting wheel (Claim 11) and an additional cutting blade attached to the base of the cutter (Claim 12) wherein the cutting wheel extends beyond a bottom end and a first lateral side of the base, and the cutting blade extends beyond the bottom end and a second lateral side of the base opposite the first lateral side (Claim 13), would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the single non rotary blade shown in Borzym for the a rotary cutting wheel and additional cutting blade shown in Mashata would have yielded predictable results, namely, the cutting through a tube on the cutter assembly.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borzym by substituting the single non rotary blade thereof for a combination rotary blade and additional blade assembly spaced apart from one another relative to edges of the base as disclosed by Mashata.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Borzym and Putz, as discussed above.  Both Borzym and Putz disclose the limitations of claims 16-19 as discussed above.  Neither Borzym nor Putz disclose the cable preparation machine further comprising the cutting arm being pivotable about the post by movement of the first wheel with respect to the second wheel while the sliding plate engages the post in the engaging position, per Claim 20.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 10574040, 20180166867, 20180090918, 2401149, 20210376581, 20210119426, 20200412114, 11381061, 20210273426, and 20200067289, each disclose state of the art cable strippers, while 20100186564, 6009735, each contain state of the art tube cutters with rotary blades, and thus disclose elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724